Citation Nr: 0521327	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  01-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to additional compensation based upon a 
dependent parent.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant served on active duty from November 1991 to 
March 1992.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 2001 rating decision, and a December 2003 
administrative decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In June 2001, the appellant appeared at a hearing before a RO 
hearing officer.  A transcript of this hearing has been 
associated with the claims folder.

The claim for a TDIU was previously remanded by the Board in 
November 2001.  


FINDINGS OF FACT

1.  The appellant's mother's monthly income exceeds $400.

2.  Evidence that the appellant's mother has insufficient 
income to provide for reasonable maintenance is not shown.

3.  The appellant's only service-connected disability, 
asthma, is currently rated as 30 percent disabling.

4.  In April 2003, the appellant reported that she was 
employed full-time and has been so since March 2002.  


CONCLUSIONS OF LAW

1.  The criteria for additional compensation based upon a 
dependent parent have not been met.  38 U.S.C.A. §§ 102, 5107 
(West 2002); 38 C.F.R. §§ 3.250 (2004).  

2.  The criteria for a total disability rating based on 
individual unemployability resulting from service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the appellant was notified of the VCAA as 
it applies to her claim for a TDIU by statement of the case 
(SOC) dated in June 2001, by correspondence in April 2003, 
and by supplemental statement of the case (SSOC) dated in 
November 2003.  The appellant was notified of the VCAA as it 
applies to her claim for dependency of her mother by SOC 
dated in April 2004.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The RO advised the appellant, in the correspondence, SOCs, 
and SSOCs, what information and evidence was needed to 
substantiate her claims.  The letter also advised her what 
information and evidence must be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the appellant.  In 
this way, she was advised of the need to submit any evidence 
in her possession that pertains to the claims.  The letter 
advised her what information and evidence would be obtained 
by VA, namely, medical records, employment records, and 
records from other Federal agencies.  The SOCs and SSOC 
notified the appellant of the information and evidence needed 
to substantiate the claims and addressed the VCAA "fourth 
element."

In this case, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  When considering the notification letter and the 
other documents described above, as a whole, the Board finds 
that she was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to her claims.  The 
appellant has been provided with an opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  She was given ample time to respond to the 
notice.   

All the VCAA requires is that the duty to notify is 
satisfied, and that appellants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the appellant, the issues on appeal 
were re-adjudicated and a supplemental statement of the case 
was provided to the appellant.  The appellant has been 
provided every opportunity to submit evidence and argument in 
support of her claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  She 
has also been asked several times for evidence which would 
show that her mother was dependent upon her for support.  All 
medical and other evidence cited by the appellant as relevant 
to her claims either has been obtained or, if not, are 
unobtainable.    

Based on the above, the Board finds that VA has satisfied the 
duty to assist the appellant.  In the circumstances of this 
case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Background.  Service connection for bronchial asthma was 
established by means of a February 1997 rating action, which 
found that the appellant's pre-existing asthmatic condition 
was aggravated by her period of service. A 10 percent 
disability rating was assigned effective April 1, 1992, the 
day after the appellant separated from active duty.  By means 
of an October 1999 rating action, a 30 percent disability 
evaluation was assigned effective August 27, 1999.  The 
appellant continued to express disagreement with the 
assignment of this disability evaluation. Following an August 
2000 Board Remand, the RO issued an August 2000 rating action 
which held that a 30 percent disability evaluation was 
warranted from April 1, 1992.  Subsequently, the Board in 
November 2001 denied a rating in excess of 30 percent.  This 
is the appellant's only service connected disorder.  

The appellant testified at a June 2001 hearing that she had 
lost her job at the Bank of America, and had to leave a job 
at the City of Atlanta due to medical problems related to 
asthma.  She reported that she was denied a job at the Postal 
Service due to asthma.  She testified that she had never been 
fired from a job, but she would voluntarily quit after being 
warned that excessive absences would result in termination. 
The appellant stated that her asthma caused her to miss work 
three or four times a week. She had started a job in March 
2001 and had already received verbal warnings due to taking 
time off to receive medical treatment. The appellant 
indicated that she had never been hospitalized nor taken to 
the emergency room due to her asthma.

The appellant filed a claim for entitlement to additional 
compensation based upon a dependent parent in April 2003.   
In this application she noted that her mother lived with her 
in Atlanta, Georgia.  However, she noted that her mother 
owned a home in Panama worth $15,000, and had a monthly 
retirement pension of $500.

By a December 2003 administrative decision, entitlement to 
additional compensation for a dependent parent was denied.  
In making that determination the administrative officer noted 
that the appellant's mother's income of $500 per month 
exceeded the $400 limit for a parent living alone.  In 
addition no evidence was given to show that the appellant was 
actually financially supporting her mother.

The April 2004 SSOC noted that the appellant's application 
for dependency benefits was denied as being incomplete.  It 
also listed monthly expenses of $764 and income of $500.  The 
appellant did not explain how her mother's expenses were paid 
even though they exceeded the reported monthly income.  The 
appellant was asked to clarify the financial data by 
completing a VA Form 21-8049.  The appellant has not returned 
the form to the VA.  The evidence also revealed that the 
appellant's mother did not reside with her but lived in her 
own home in Panama.  

a.  Dependency of Parent.  The law provides for additional VA 
compensation to veterans with dependents.  Dependency of a 
parent (other than one who is residing in a foreign country) 
will be held to exist when the monthly income does not exceed 
(i) $400 for a mother or father not living together.  38 
C.F.R. § 3.250(a)(1).

If the income of the veteran's parent exceeds $400, 
dependency may still be found if the veteran's mother has 
insufficient income to provide for reasonable maintenance.  
38 C.F.R. § 3.250(b).  "Reasonable maintenance" means the 
ability to provide for those conveniences and comforts of 
living suitable to and consistent with the parents' 
reasonable mode of life.  38 C.F.R. § 3.250(b)(1).  

The mother's income is $500 a month and so exceeds the $400 
maximum monthly income for a single parent.  The appellant 
has not produced evidence to show that her mother required 
her financial support to provide for reasonable maintenance.  
Despite several requests from the RO, the appellant failed to 
indicate the amount of support she provides to her mother. 

When the appellant has information relevant to her claim, the 
burden of producing the information lies with the appellant.  
Wood v. Derwinski, 1 Vet. App. 406 (1991).  The appellant has 
not produced sufficient evidence to show that her parent is 
dependent on her for reasonable maintenance.  The fact that 
an appellant makes habitual contributions is not conclusive 
evidence that dependency exists.  38 C.F.R. § 3.250(c).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

b.  TDIU.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2004).  

The appellant's only service connected disability is 
bronchial asthma rated as 30 percent disabling under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  She filed her claim for TDIU in 
January 2001.  

As provided by the pertinent laws and regulations, VA will 
grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the appellant is 
precluded from obtaining or maintaining any gainful 
employment consistent with his or her education and 
occupational experience by reason of his or her service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  In determining whether the appellant is entitled to 
a total disability rating based upon individual 
unemployability, neither nonservice-connected disabilities 
nor advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2004).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a) (2004).  

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2004).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The Board observes that the veteran's 30 percent evaluation 
for bronchial asthma does not meets the minimum criteria for 
consideration for entitlement to TDIU under 38 C.F.R. § 
4.16(a).   The record shows that, regarding her education, 
the appellant has reported completing 5 years of college.  

An award of TDIU is based on the industrial inadaptability 
resulting solely from service-connected disabilities, and 
such a determination by VA must exclude the effect of any 
disability not awarded service connection.  See Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993).  In this case, the 
overwhelming weight of the medical evidence has indicated 
that the appellant's asthma has not prevented her from 
obtaining and maintaining gainful employment.  In fact the 
appellant in an April 2003 VA Form 21-8940 noted that she is 
employed full-time as a 911 operator for the Atlanta Police 
Department, and has been so since March 2002.  

No health care provider has opined that the service-connected 
asthma precludes all meaningful exertional activities.  In 
fact, when the appellant underwent VA examinations for 
assessment of her service-connected disability in June 2003, 
the examiner noted only mild to moderate pulmonary 
obstruction.    

The Board again notes the in April 2003 the appellant 
reported that she was employed full-time.  Her work history 
suggest that she has been employed over the years and 
apparently changes jobs when she fears she may be fired for 
excessive sick leave.

The appellant's only service-connected disability is not, in 
the Board's determination, so severely disabling as to render 
her unable to secure and follow substantially gainful 
employment.  In reaching these conclusions, the Board has 
considered the provisions of 38 C.F.R. § 3.321(b) and 38 
C.F.R. § 4.16(b) which provide that, to accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with 
the average earning capacity due exclusively to the service-
connected disability or disabilities may be assigned.  The 
governing norm of these exceptional cases is a finding that 
the case presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  The record reflect that the appellant 
can perform gainful employment.  In fact she is currently 
employed full time.  Therefore, the Board finds that she is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.  In the absence of 
such factors as set forth above or other factors which would 
suggest an unusual or exceptional disability picture, the 
Board finds that the criteria for submission of an assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) 
have not been met in this case.

As the preponderance of the evidence is against the claim for 
a total disability evaluation based on individual 
unemployability resulting from service-connected disability, 
the benefit-of-the-doubt doctrine is not applicable.  The 
benefit sought on appeal is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to additional compensation based upon a dependent 
parent is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


